DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 08/09/2022.
Claim 2 is cancelled.
Claims 1, 3 - 10 are amended.
Claims 1, 3 - 10 are presented for examination.

Final Action
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Response to Arguments
Specification
The Applicant argues that they amended the specification by correcting equations 75, 76, 77, 78.

In response the argument is not persuasive.

While the Applicant did correct equations 75, 76, 77, 78 the objection was to ALL equations which are illegible. The Applicant did NOT correct all illegible equations. The subscripts are so small and pixelated that the Examiner is unable to read the subscripts. Even when the examiner increases the size of the document often the text in the equations just looks like a cluster of dots.

Claim Objections
The Applicant has amended the claims and states that they have replaced the pixelated equations with ones which are clear.

In response the argument is persuasive. The claims are now legible. The objection to the claims are withdrawn.


Claim Rejections - 35 USC § 112
1. The Applicant states that they have amended the claims by replacing the pixelated equations with legible ones and therefore the rejection under 112 should be withdrawn.

In response the argument is not persuasive. The rejection under 35 USC 112(b) was made because it is the policy of the Office to require each and every variable recited in a claim to explicitly define the variable in the claim itself.
While the claims define some variables, other variables are not defined. 

Take for example, claim 1 recites a cursive L:   lh1 in the equation but the claim doesn’t define this variable. Rather the claim defines 1hi as a length of two vertical section steel wire ropes. Notice the equation appears to recite a cursive L but the claim refers to this as the number 1 (number one). This makes the claim very unclear. Please note, in other location the cursive L looks like a cursive i.

Also take for example, claim 3 which recites Xc but this is not defined in the claim.

While the Examiner has highlighted two examples, the Applicant is responsible for identifying and correcting ALL issues.


End Response to Arguments

Objection to the Specification
The disclosure is objected to because of the following informalities: The specification has numerous equations and some of these equations are incorporated into the claims; however, these equations are pixilated and not clearly shown in the documents. This is especially true with variables which have subscripts because the subscripts are so small the letters are illegible. Therefore, the specification is not suitable for reproduction. Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, - 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As outlined in all previous Office action each and every variable recited in a mathematical equation must be specifically defined in the claim. It is improper to rely upon any assumption of what is or is not considered to be a known variable because the claim must stand on its own.

While the claims define some variables, other variables are not defined. 

Take for example, claim 1 recites a cursive L:   lh1 in the equation but the claim doesn’t define this variable. Rather the claim defines 1hi as a length of two vertical section steel wire ropes. Notice the equation appears to recite a cursive L but the claim refers to this as the number 1 (number one). This makes the claim very unclear. Please note, in other location the cursive L looks like a cursive i.

Also take for example, claim 3 which recites Xc but this is not defined in the claim.

While the Examiner has highlighted two examples, the Applicant is responsible for identifying and correcting ALL issues.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN S COOK/Primary Examiner, Art Unit 2147